Citation Nr: 0426911	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a shoulder 
disorder.  

3.  Entitlement to a disability rating greater than 40 
percent for dorsolumbar paravertebral myositis with bilateral 
S1 radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1953 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case returns to the Board following a remand to the RO in 
May 2000.  

The Board notes that the veteran's March 1997 substantive 
appeal included a request for a Travel Board hearing.  
However, in June 1997, he opted instead for a personal 
hearing before RO personnel.  A transcript of that hearing, 
which was held in September 1997, is associated with the 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran perfected an appeal of a December 1996 rating 
decision that denied an evaluation greater than 40 percent 
for his service-connected low back disability.  In the May 
2000 remand on appeal, the Board instructed the RO to, among 
other things, obtain the veteran's medical records from the 
Mayaguez VA Outpatient Clinic from December 1997 to the 
present and secure a copy of the February 1998 VA orthopedic 
examination that included the questions generated for the 
examination form.  

Review of the claims folder reveals that, although the RO 
apparently attempted to request medical records from the 
Mayaguez Outpatient Clinic, the only records received were 
from the VA Medical Center in San Juan.  In addition, the RO 
obtained another copy of the February 1998 VA examination, 
but it did not secure a copy that included the questions that 
prompted the examiner's answers.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id.  
Accordingly, pursuant to Stegall, another remand is required 
to ensure compliance with the Board's May 2000 remand 
instructions.  

The Board notes that, with respect to this claim, the RO's 
February 2004 supplemental statement of the case included a 
discussion of VA's amendments to the rating criteria for 
Diagnostic Code 5293, intervertebral disc syndrome, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
However, the supplemental statement of the case does not 
discuss the additional amendments to the rating criteria for 
all disorders of the spine, which included changes to the 
intervertebral disc syndrome rating criteria, effective 
September 26, 2003.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  See also 69 Fed. Reg. 
32,449 (June 10, 2004) (correction to final rule).   

On this point, the Board observes that the February 2004 VA 
orthopedic examination ordered pursuant to the May 2000 Board 
remand does not include a discussion of incapacitating 
episodes, although specifically asked in the computer-
generated examination questions.  This information is 
required for proper rating of the disability.  If an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2003).  The Board is prohibited from relying 
on its own unsubstantiated medical judgment in the resolution 
of claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); 
Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Therefore, a new examination is 
required.   

Following the May 2000 Board remand, the veteran submitted 
new claims for service connection, to include entitlement to 
service connection for disorders of the cervical spine and 
shoulders.  He perfected an appeal of the RO's June 2003 
denial of those claims.  With his March 2004 substantive 
appeal, the veteran submitted private medical evidence 
relating to these service connection claims.  When an RO 
receives relevant evidence after it has issued a statement of 
the case but before it certifies an appeal to the Board, it 
must furnish the veteran and his representative a 
supplemental statement of the case discussing that evidence.  
38 C.F.R. § 19.31 (2003).  In this case, the RO did not issue 
a supplemental statement of the case following receipt of 
this private medical evidence in March 2004.  A remand is 
required to ensure compliance with all due process 
requirements.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
medical records from the VA Outpatient 
Clinic in Mayaguez dated from December 
1997 to the present.  

2.  The RO should obtain a comprehensive 
report of the February 1998 VA orthopedic 
examination from the VA Medical Center in 
San Juan.  The RO should make sure that 
the report contains the specific 
questions that prompted the examiner's 
responses in the original examination 
report. 

3.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to assess the current 
severity of the veteran's service-
connected dorsolumbar paravertebral 
myositis with bilateral S1 radiculopathy.  
The examination must include range of 
motion testing and should include any 
other test or study deemed necessary by 
the examiner.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  

The examiner is asked to identify and 
describe any current dorsolumbar spine 
symptomatology, including any functional 
loss associated with the dorsolumbar 
spine due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  In 
addition, the examination report must 
include a discussion of the 
incapacitating episodes the veteran has 
experienced in the past 12 months, to 
include the total duration of those 
incapacitating episodes.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
If the veteran has not experienced any 
incapacitating episodes in the past 12 
months, the examiner should so state.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  With 
respect to the service connection issues, 
the RO must take care to consider all 
evidence received or secured since it 
issued the January 2004 statement of the 
case.  With respect to the increased 
rating claim, the RO must consider all 
recent amendments to the applicable 
rating criteria.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004).  If the disposition of 
any claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


